OPINION
MARGARET GARNER MIRABAL, Justice.
A jury found appellant, Everado Vasquez, guilty of aggravated robbery, and assessed punishment at 40 years confinement. The trial court entered an affirmative deadly weapon finding in the judgment. We affirm.
In the published portion of our opinion, we address an issue of first impression: whether corroboration is necessary for accomplice witness testimony in order for there to be sufficient evidence to support an affirmative deadly weapon finding. Our answer is yes, corroboration is necessary, in a case such as this where the jury made an affirmative deadly weapon finding by finding the defendant “guilty as charged in the indictment.”
Facts
Appellant was the getaway driver in an aborted bank robbery attempt. Accomplice witness testimony was used to develop the details of the planning and execution of the attempted robbery. The robbery was foiled by the bank’s security guard, an off-duty Houston police officer, who wounded one of the robbers, Michael Guerra, in the face,
Accomplice Witness Corroboration Regarding Deadly Weapon
In his second point of error, appellant claims the accomplice witness testimony regarding his use of a deadly weapon was not sufficiently corroborated; therefore, it cannot support the trial court’s entry of an affirmative finding that appellant used, or was a party to the use of, a deadly weapon. See Tex.Code Crim. P. Ann. art. 42.12, § 3g(a)(2) (Vernon Supp. 2000).
The State raises a threshold issue arguing that corroboration is unnecessary for the accomplice witness evidence because article 38.14 of the Code of Criminal Procedure requires corroboration only for a “conviction,” and an affirmative deadly weapon finding is not a “conviction.” See Tex.Code CRIM. P. Ann. art. 38.14 (Vernon 1979). Although the State’s argument may have merit under different facts, in the present case, it was the conviction itself that constituted the jury’s affirmative deadly weapon finding, and thus corroboration of the accomplice witness testimony was necessary.
The trier of fact at both the guilt phase and the punishment phase was the jury. Thus, in order for the trial court to properly enter an affirmative deadly weapon finding in the judgment, there must have been an “affirmative finding” by the jury.1 See Polk v. State, 693 S.W.2d 391, 394 (Tex.Crim.App.1985); Johnson v. State, 6 S.W.3d 709, 714 (Tex.App.—Houston [1st Dist.] 1999, pet. refd); Jones v. State, 986 S.W.2d 358, 363 (Tex.App.—Beaumont 1999, pet. refd). A jury makes an affirmative deadly weapon finding in three ways: (1) when the indictment alleg*828es the use of a deadly weapon and the jury’s verdict reads “guilty as charged in the indictment”; (2) when the jury has found guilt “as alleged in the indictment” and the weapon, though not specifically pled in the indictment to be a deadly weapon, is a deadly weapon per se; or (3) when the jury affirmatively answers a special issue on the use of a deadly weapon. Davis v. State, 897 S.W.2d 791, 793 (Tex.Crim.App.1995); Polk, 693 S.W.2d at 394; Johnson, 6 S.W.3d at 713-14; Jones, 986 S.W.2d at 363.
In the present case, the jury did not affirmatively answer a deadly weapon special issue. Rather, the jury made the affirmative finding by finding guilt “as charged in the indictment” in light of the fact the indictment alleges the use of a deadly weapon. The indictment reads in relevant part:
EVERADO VASQUEZ, hereafter styled the Defendant, on or about MARCH 6, 1997, did then and there unlawfully, while in the course of committing theft of property owned by Gerardo Medina and with intent to obtain and maintain control of the property, intentionally and knowingly threaten and place Gerardo Medina in fear of imminent bodily injury and death, and the Defendant did then and there use and exhibit a deadly weapon, to-wit: a firearm.
(Emphasis in original.) The jury found appellant guilty of “aggravated robbery, as charged in the indictment.”
The accomplice witness testimony at the guilt phase was sufficiently corroborated; therefore, the accomplice witness testimony could be considered for all purposes, and it clearly supported the aggravated robbery conviction, upon which the entry of the affirmative deadly weapon finding in the judgment was based. Therefore, appellant’s point of error two has no merit.
We note that if we had concluded the evidence was insufficient to support the aggravated robbery guilty verdict, the affirmative deadly weapon finding would likewise fail. However, because the accomplice witness testimony was sufficiently corroborated, and the evidence was therefore sufficient to support the jury’s verdict, the affirmative deadly weapon finding in the judgment stands.
We also note that a logical extension of the State’s argument, and the concurring opinion’s analysis, is: If the jury had instead found appellant guilty of the lesser included offense of robbery or theft, or if on appeal we reformed the judgment to convict appellant of the lesser included offense, then the trial judge’s affirmative deadly weapon finding in the judgment would still be proper as long as uncorroborated accomplice witness testimony supported such a finding. This is not the law — not when the jury is the trier of fact throughout the entire trial and the jury does not make an affirmative deadly weapon finding, or its affirmative deadly weapon finding is set aside.2
We overrule appellant’s point of error two.
A majority of the Court voted to consider point of error two en banc, and a majority of the en banc court agrees with this disposition of point of error two.
The judgment is affirmed.

. The trial judge may "make” an affirmative deadly weapon finding only when the judge is the trier of fact, either at the guilt phase or the punishment phase. Hooks v. State, 860 S.W.2d 110, 112 n. 4 (Tex.Crim.App.1993); Fann v. State, 702 S.W.2d 602, 604-05 (Tex.Crim.App.1985); Butler v. State, 936 S.W.2d 453, 461 (Tex.App.—Houston [14th Dist.] 1996, pet. ref'd).


. We note that the three cases cited in the concurring opinion do not address an affirmative deadly weapon finding made as part of the finding of guilt during the guilt/innocence phase of a trial. Rather, they address evidence of extraneous offenses at the punishment phase, and evidence at revocation of probation hearings. The three cases are clearly distinguishable and inapplicable.